Citation Nr: 1135613	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-42 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling.

2.  Entitlement to higher initial evaluations for headaches, rated as noncompensably disabling prior to June 25, 2008 and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of his hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, the Board notes that service connection for the Veteran's cervical spine disability was granted in an April 1995 rating decision.  A March 2005 rating decision addressed the evaluation of that disability.  Subsequently in March 2005 the Veteran submitted a statement indicating that his cervical strain had worsened and asking for reevaluation.  He also requested service connection for headaches as secondary to his cervical spine disability.  A May 2005 rating decision awarded a 20 percent evaluation for the cervical spine disability and granted service connection for headaches.  A noncompensable evaluation was assigned for the headaches.  In a September 2008 rating decision, the RO awarded a 10 percent evaluation for headaches, effective June 25, 2008.  The Veteran submitted a notice of disagreement with respect to the September 2008 rating decision.

At his May 2011 hearing, the Veteran testified that his disabilities had become worse since his most recent examinations.  He requested current examinations of his service-connected cervical spine and headache disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); VAOPGCPREC 11-95 (1995).

With respect to his cervical spine disability, the Veteran testified that he had received physical therapy since an injury at work.  The record reflects that the Veteran sustained an on-the-job injury in April 2008.  At his hearing, he submitted a January 2011 report authored by T.B.G., M.D. which notes Dr. G's conclusions that no structural changed occurred as a result of the April 2008 injury and that the Veteran sustained a temporary aggravation of his pre-existing degenerative condition as the result of the April 2011 injury.  Regarding his most recent VA examination conducted in August 2008, the Veteran related that he demonstrated range of motion beyond the point where he felt pain, and that he was not asked to identify the points at which he felt pain.  In light of the Veteran's testimony that this disability has worsened and his contention that the previous examination was not a correct reflection of his functional limitation, the Board finds that a current examination is warranted.

Regarding the Veteran's headaches, his testimony in May 2011 included his report that he experienced photophobia.  He stated that he had three to four severe headaches per week, and that perhaps two were severe enough to require the use of narcotic pain medication and rest in a dark room.  He noted that he experienced an aura and that he sometimes had to leave work early.  He indicated that he was often awakened by his headaches.  In light of the Veteran's testimony the Board concludes that an examination to determine the current severity of the Veteran's headache disability is in order.
  
In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected cervical spine disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide the results of range of motion testing of the cervical spine.  Any excursion of motion accompanied by pain should be specifically identified.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion.

The presence and severity of any associated neurological manifestations related to the Veteran's cervical spine disability should also be described.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Schedule the Veteran for a VA neurological examination to determine the severity of his service-connected headache disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should discuss the manifestations of the Veteran's headache disability, to include the frequency, severity, and duration of his headaches.  The examiner should specifically state whether there are characteristic prostrating attacks, and indicate their frequency over the previous several months.  The examiner should also indicate whether there are very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Upon completion of the above, review the examiners' reports for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


